DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 have been examined and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method of claims 1-7, the system of claims 8-14, and the computer program product of claims 15-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 8:  A system for generating a description of an entity comprising: a processor executing instructions stored in a memory device, wherein the processor: identifies a plurality of references to an entity within a corpus, wherein the corpus includes a plurality of documents; extracts descriptors for the entity from portions of the plurality of documents associated with the plurality of references to the entity; calculates a score for each of the descriptors based on at least one of a location of the reference associated with the descriptor within the respective document and a location of the descriptor within the respective document; and generates a description of the entity utilizing at least some of the descriptors based on said calculated scores. Claims 1 and 15 include similar language.
	The limitation of identifies a plurality of references to an entity within a corpus, wherein the corpus includes a plurality of documents, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user reading, discovering or observing a name of an entity in two or more documents.
The limitation extracts descriptors for the entity from portions of the plurality of documents associated with the plurality of references to the entity, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “extracts” in the context observing or thinking about descriptions found in the two or more documents, the descriptions associated with the named entity.
The limitation calculates a score for each of the descriptors based on at least one of a location of the reference associated with the descriptor within the respective document and a location of the descriptor within the respective document, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, “calculating” in the context of this limitation encompasses the user manually calculating a score for each found description. 
	The limitation of generates a description of the entity utilizing at least some of the descriptors based on said calculated scores, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, “generates” in the context of this claim encompasses the user observing or thinking about at least one of the descriptions as being the most relevant or best description of the previously found descriptions in the two or more documents based on the manually calculated scores.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a processor, memory device, computer program product, and non-transitory computer readable storage medium. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 55-65 and 104-110 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a processor, memory device, computer program product, and non-transitory computer readable storage medium, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 55-65 and 104-110 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than 
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 8, 11, 12, 14, 15, 18, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dave et al., Pub. No.: US 20150154193 A1, hereinafter Dave.

As per claim 1, Dave discloses A method for generating a description of an entity, by a processor, comprising: 
identifying a plurality of references to an entity within a corpus, wherein the corpus includes a plurality of documents (paragraphs 16, 17, 27); 	
extracting descriptors for the entity from portions of the plurality of documents associated with the plurality of references to the entity (paragraphs 29-30); 
calculating a score for each of the descriptors based on at least one of a location of the reference associated with the (paragraph 30); and 
generating a description of the entity utilizing at least some of the descriptors based on said calculated scores (paragraph 31). 

As per claim 4, Dave discloses The method of claim 1, wherein the calculating of the score for each of the descriptors is based on a location of the reference associated with the descriptor within the respective document and a proximity of the descriptor to the reference associated with the descriptor (paragraph 30). 

As per claim 5, Dave discloses The method of claim 1, wherein the extracting of the descriptors is performed utilizing a natural language processing technique, and each of the descriptors includes at least one noun phrase (paragraph 30). 

As per claim 7, Dave discloses The method of claim 1, wherein the generating of the description of the entity utilizing the at least some of the descriptors is performed utilizing only those of the descriptors with a calculated score above a predetermined threshold (paragraph 31). 

Dave, paragraphs 36-39 for the system and computer program product of claims 8 and 15

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2, 3, 6, 9, 10, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dave as applied above in view of Sophie Wang, Data Analysis Project: Semi-Supervised Discovery of Named Entities and Relations from the Web, hereinafter Wang.

As per claim 2, Dave discloses the method of claim 1. Dave does not explicitly disclose, however in the related field of endeavor of named entity recognition, Wang discloses further comprising causing said generated description of the entity to be rendered by a rendering device (Wang, Table 10 on page 19, Table 13 on page 25). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Wang’s teaching would have allowed Dave’s method to implement the well-known technique of utilizing a bag of words vector approach of a predetermined window size to understand the context of an entity as described in Wang, abstract, and section 2.2.

As per claim 3, Dave discloses the method of claim 1. Dave does not explicitly disclose, however in the related field of endeavor of named entity recognition, Wang discloses wherein each of the descriptors is located within a predetermined window of the reference associated with the descriptor within the respective document (Wang, section 2.2, methods 1-3). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Wang’s teaching would have allowed Dave’s method to implement the well-known technique of utilizing a bag of words vector approach of a predetermined window size to understand the context of an entity as described in Wang, abstract, and section 2.2.

As per claim 6, Dave discloses the method of claim 1. Dave does not explicitly disclose, however in the related field of endeavor of named entity recognition, Wang discloses further comprising: comparing each of the descriptors to the others of the descriptors (Wang, see pages 3 and 17 including description of fig.’s 1 and 6 wherein a BOW vector is an example of a descriptor); consolidating a first of the descriptors having a first calculated score and a second of the descriptors having a second calculated score into a composite descriptor based on the comparing of each of the descriptors to the others of the descriptors (Wang, see mapping above, note that the y-axis in fig. 1 represents a consolidation of particular BOW vectors, the counting  and calculating a composite score for the composite descriptor based on the first calculated score and the second calculated score (see mapping of previous limitation). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Wang’s teaching would have allowed Dave’s method to implement the well-known technique of utilizing a consolidated bag of words vector approach of predetermined window sizes to understand the context of an entity as described in Wang, abstract, and section 2.2.

As per claims 9, 10, 13, 16, 17 and 20 they are analogous to claims rejected above and are therefore likewise rejected.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Svore et al.
Multi-level search
US 20080313147 A1; see paragraphs 22, 25 with respect to claims 1, 8 and 15.

Salvetti et al.
BROWSING KNOWLEDGE ON THE BASIS OF SEMANTIC RELATIONS
US 20090070322 A1; see paragraphs 154-158 with respect to claims 1, 8 and 15.

Liu et al.
People Summarization by Combining Named Entity Recognition and Relation Extraction
NPL; see sections 3 and 5.1 with respect to claims 1, 8 and 15.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/Primary Examiner, Art Unit 2154